Title: To James Madison from Tobias Lear, 16 July 1808
From: Lear, Tobias
To: Madison, James



Sir,
Algiers, July 16th: 1808.

An opportunity offering from this to France, by Mr. Jonathan Colesworth of Nantucket, in Massachusetts (who came here from Marseilles a few weeks ago, on some commercial speculations, which, however, the peculiar circumstances of the moment have prevented him from entering upon) I embrace it, to forward to General Armstrong, our Minister in Paris, copies of all my letters to you since I had the honor of receiving your last of the 14t. of July 1807.  Also a full statement of my accounts with the U. States from August 1803, to December 31st. 1807, with other accounts arising out of them; and an account of payments and expenditures in Tunis, on account of the U. States from September 1805, to March 1807.  As well as the certified Copies of an agreement and statement of the Consuls residing - in Algiers.  All these have my official seal annexed to them.
The dates of the letters transmitted to General Armstrong are, April 6t., November 8th., and Decemb. 31st. 1807. January 4th. March 9th., 28th. & 31st. April 12th. and May 26th. 1808.
As this occasion offers every prospect of a safe conveyance to Paris, I have thought it best to forward these letters &c. to that place, from whence they will probably find a more secure and ready passage to the U. States than from hence.  For altho’ I have forwarded triplicates of all, and five copies of some, by different routs to Europe, as you will see by the note on each letter; yet the difficulty and uncertainty of their reaching even the first place of their destination (to say nothing of the voyage from thence to the U. States) leaves me in a state of doubt whether all may have reached you.
I take the liberty of leaving the letters open for the perusal of General Armstrong, that he may have a full knowledge of the situation of our affairs here.  He will have the goodness to close and forward them with his first dispatches.  The accounts are in a sealed packet by themselves.
Accompanying these letters you will find one from Mr. Barker of Palermo, relative to the situation of the Ex-Bashaw of Tripoli, now at Syracuse.  Also one from Mr. Davis to me, of the date of the 10th. of February; the only one which I have received from him, since I had the honor of transmitting a Copy of his letters, in mine of the 31st of december.  I have written to him four times since that period.
I shall make no comments on the conduct of Mr. Davis, either in the capacity as an Agent of the Government, or towards me individually.  It will all be known, and must speak for itself.  You have a knowledge of all his communications to me; and I can only say that I have ever been ready to execute every part of my official duty towards him, without adverting to his conduct towards me.  Altho’ he has received nine thousand dollars through me, within a year past; yet he informs Mr. Higgins of Malta, that he can do very well without using the Credit he has on me, when he is taking from him the $4000, which I drew upon Mr. Higgins in his favor.  I merely mention this to shew his inconsistency in one point.  It is perhaps fortunate for the U. States that my Character and Credit are too well established as a public Agent, having the confidence of my Government, to be shaken by him.
I have heard nothing from Tunis since I had the honor of writing to you on the 26t. of May; and our affairs here remain in the same state they were at that time.
A few days ago I had an Audience of the Dey, at the request of a Neapolitan, who has been in Slavery here upwards of nine years, and has been a servant in my house more than a year, to know if he could be redeemed for six hundred dollars, which he had been able to collect and save in his slavery.  The Dey said his fixed sum for these people was one thousand dollars, and that he could not take less, especially for this man, whom he knew to be above the common rank of a sailor.  However, after some conversation, he agreed to release him, at my instance, for six hundred dollars; and also promised to release two others for the same sum each, for my fav.  While I was with the Dey, he took occasion to say that he had lately been informed again, from a respectable source, that all our differences with England were amicably settled, and, if that was true, he hoped soon to see a Regalia Vessel here; and hoped also that what had passed would be thought of no more.  I told him that the information he had received was not true; and that no Vessel could be expected from the U. States while our Ports continued shut.  He said he could obtain a protection for any Vessel which might be coming for him.  I told him I did not beleive the Government of the U. States would relax the general Order for any particular vessel.  He then desired I would write to my Government, requesting them to send Orders for me to purchase a Cargo of Stores in the Mediterranean for our Annuity; and that his passport would protect it from capture.  I told him I would write; but I could not expect an answer for some time, as it was now impracticable to communicate with the U. States.
On the 25t. ultimo a very considerable alarm took place in Algiers, in consequence of the death of the Aga (who commanded the troops of this Regency against Tunis) and the Bey of Constantine.  It seems that these two persons had met in Constantine to arrange the business of the Campaign (their troops being at some distance from the City) when a dispute taking place, a conflict ensued between them, and their respective attendants, in which they were both killed; and about a dozen of their followers.  The Beyship of Constantine was then seized by a Turk, who had left Algiers some time since, in disgrace; and he was acknowledged at the moment.  Afterwards he aspired to higher power; sent an Envoy to the Bey of Tunis; to say that he would make peace with him, provided he would send a large sum of money for the troops, and assist in making him Dey of Algiers; to which place he would march with his Army, and ascend the throne.  This, it seems, was accepted; and this Turk appointed another to remain as Bey of Constantine; and prepared to come with the Troops to Algiers.  But the very person whom he had appointed Bey of Constantine, received, at the same time, a similar appointment from the Dey of Algiers, on his hearing that the Bey was killed.  This he concealed from the Usurper, and took his Post as under him.  When fixed, he declared to some of his Confidents his appointment by the Dey of Algiers; and concerted with them the means of securing the money which the Bey of Tunis was to send; and also to defeat the purpose of the Usurper.  Both these objects were accomplished.  The money arrived, and was detained; and the Troops cut off the Usurper, chose an Aga from among themselves, and sent to the Dey of Algiers for a confirmation of their choice; and for his Orders.  Both of which were chearfully granted.
But before this new change was known, the consternation in Algiers was great indeed.  The Drogerman of the Dey (who is a Moor, and a relation of his Wife) had been long hated by the Turks and others, on account of his rapacity, and the influence which he exercised over his Master, to the exclusion of all others.  He was imprisoned on the first arrival of the news of the disaster at Constantine; and it was expected that he would have been executed.  But the same day he was put on board a small vessel secretly, and Sent off to Gibraltar.  It is said that he took with him an immense amount in Money and diamonds.  His departure however, has not satisfied his Enemies, and may yet cause Some serious evil.
On the 9th. instant another Alarm took place.  A Turk, who had been the Rais of a Vessel between this and Oran, sent a paper to the Dey containing the names of upwards of 120 Turks of the first consideration in Algiers, accusing them of having formed a conspiracy against the life of the Dey.  Twelve of the principal of those were immediately imprisoned, and the Alarm became great and general.  Some of the friends of those imprisoned went to the Dey, and represented to him the evil which would inevitably result from his taking the lives of so many persons merely on the accusation of an idividual whose character was not the fairest; and without any evidence of their guilt.  Upon this he desisted from taking the others, and sent for the Accuser, who fled to a Marabout, or sanctuary; from which he could not be taken by force; but the Dey ordered him to be chained there, and guards set to prevent his escape; at the same time forbidding him to be supplied with any nourishment whatever.  This situation he bore for nearly two days; sitting in the Marabout exposed to the view of everyone who passed the street where it stood.  At length he was persuaded by the Guards to come out and die like a man, rather than remain there to perish like a beast.  On his coming out he was permitted to live about two hours, and allowed whatever he chose to eat and drink, with tobacco, Coffee &c. After which he was strangled.  Had he been a Moor, or any other than a Turk, his death would have been different.  It was about an hour after the execution of this man, that I had the audience of the Dey which I have mentioned in this letter.  On my saluting the Dey, and congratulating him on the termination of recent events; he cooly observed, that he had just sent this man to answer before God for the evil which he had intended against himself and others.
On the 4th. instant we celebrated the Birthday of our Country at my beautiful Garden, about three miles from Algiers (which I have always done every year of my residence here).  The Company consisted of the several Consular families, and a number of other respectable Europeans, in all upwards of fifty.  The greater part of whom passed the night and following day with us.  And altho’ the affairs of the Country were in a most critical and alarming state, we suffered no interruption of our harmony, and had, at that moment, no alarms for our personal safety.
I thank God that my Conduct has, in no way, lessened the respectability of our flag; and that I have, on all occasions, enjoyed the confidence of those among whom I reside, and hitherto overcome any attempts which may have been made to destroy it.
I say nothing of the late and present important transactions in Spain, as you will undoubtedly have the accounts through other channels more readily and more correctly than from this quarter, where our vicinity to the Scene of Action seems rather to cause perplexity than a perspicuity of events.
I pray you will make my best respects and assurances of perfect attachment acceptable to the President.  As a Citizen of the United States, unbiassed by party prejudice, I most sincerely regret his retirement from the head of our Government.  As his personal friend, I rejoice at it; knowing how much he must feel releived from important cares; and with how much pleasure he will pursue works of utility in the private walks of life.  I only wish that an honorable competency would enable me to fix myself in his neighbourhood, and pass the remainder of my days in doing what little good I could in a circle of friends.  I have, however, the fullest confidence that our public affairs will continue to be guided by the same spirit of true Wisdom which has marked his Administration.  Accept, I pray you, the Assurances of high Respect and invariable attachment, with which I have the honor to be, Sir, Your most faithful and most Obedt. Servt

Tobias Lear


P. S.  On the 12t. of June the Dey sent formal notice to the several Consuls, that the Ports of Tunis were blockaded by his Cruizers; and that he should make prize of any Vessel found attempting to enter there.
Of this I gave immediate advice, by Circular, to all the Consuls of the United States in this Sea, as well as in Cadiz & Lisbon.
This is the first instance known of a Barbary Power giving notice of a Blockade.

